DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-04-00119-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


CHASE MANHATTAN BANK USA,
N.A. AS ASSIGNEE OF
PROVIDIAN NATIONAL BANK,                    §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     COUNTY COURT AT LAW OF

ANNELLE PRATHER,
APPELLEE                                                        §     HENDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            The parties hereto have filed a joint motion to dismiss this appeal.  That motion has been
signed by the attorneys for both parties and represents that the parties have reached an agreement that
disposes of all issues presented for appeal.  Because the parties have met the requirements of Tex.
R. App. P. 42.1(a)(2), the motion is granted, and the appeal is dismissed. 
Opinion delivered May 28, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.





(PUBLISH)